UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4791


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEREMY ALONZO MCNEAIR,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:12-cr-00052-WO-1)


Submitted:   April 29, 2013                   Decided:   June 6, 2013


Before NIEMEYER, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John D. Bryson, WYATT, EARLY, HARRIS & WHEELER, LLP, High Point,
North Carolina, for Appellant.      Ripley Rand, United States
Attorney, Graham T. Green, Assistant United States Attorney,
Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jeremy Alonzo McNeair pled guilty to possession of a

firearm      by    a    convicted        felon,      in        violation      of   18   U.S.C.

§ 922(g)(1) (2006).             He received a within-Guidelines sentence of

seventy-two months’ imprisonment.                    On appeal, his sole claim is

that   the        sentencing        court   erred         in       imposing    a   four-level

enhancement         pursuant        to   U.S.       Sentencing         Guidelines       Manual

§ 2K2.1(b)(6)(B) (2011) for using or possessing a firearm in

connection with a felony offense.                   We affirm.

             We     review      a   sentence        under       a   deferential     abuse    of

discretion standard.                Gall v. United States, 552 U.S. 38, 51

(2007).      The Guidelines require the addition of four offense

levels if a defendant used or possessed a firearm “in connection

with   another         felony   offense.”           USSG       §    2K2.1(b)(6)(B).         The

government must prove by a preponderance of the evidence that

McNeair possessed or used a gun and that the possession or use

was in connection with another felony offense.                             United States v.

Garnett, 243 F.3d 824, 828 (4th Cir. 2001).                            The “in connection

with” requirement is explained as “facilitat[ing], or ha[ving]

the potential of facilitating, another felony offense.”                                  USSG

§ 2K2.1 cmt. n.14(a); see also United States v. Blount, 337 F.3d
404, 411 (4th Cir. 2003).                It does not include situations where

the presence of a firearm is simply accidental or coincidental.

United States v. Lipford, 203 F.3d 259, 266 (4th Cir. 2000).

                                                2
              We review the district court’s findings of fact for

clear   error,    giving       due   deference       to     the     district    court’s

application of the Guidelines to the facts.                        Garnett, 243 F.3d

at 828.       In assessing a district court’s application of the

Guidelines, we review legal conclusions de novo.                          United States

v. Mehta, 594 F.3d 277, 281 (4th Cir. 2010).

              Having reviewed the record and the parties’ arguments

on appeal with these standards in mind, we conclude that the

district      court    did     not    err       in    imposing       the     four-level

enhancement.          Accordingly,      we      affirm      the     judgment    of    the

district    court.      We     dispense     with     oral    argument      because    the

facts   and    legal   contentions        are    adequately        presented     in   the

materials     before    this    court     and    argument         would   not   aid   the

decisional process.

                                                                                AFFIRMED




                                            3